Citation Nr: 1536628	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  09-16 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for post anterior right cruciate repair with anteromedial instability.  

2.  Entitlement to a compensable rating for a parotidectomy scar (in the left auricular region extending to the neck).

3.  Entitlement to a compensable evaluation for a left foot disability.



ATTORNEY FOR THE BOARD

M. Young, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from July 1985 to December 1992.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Pittsburgh, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  

[The Veteran had also initiated appeals of denials of service connection for sleep apnea and Frey's Syndrome.  The record does not show that he perfected an appeal on those issues, and they have not been certified on appeal.  Therefore, they are not before the Board.]

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record found that additional development of the record is necessary for proper appellate consideration of the issues on appeal.  

The Board acknowledges the processing of the Veteran's claims is complicated by the fact that he resides in Germany and generally in unavailable for examination by VA providers.  Instead, his examinations have been by local fee-basis providers with limited access to his record and awareness of applicable rating criteria, and the reports have required translation. 

Consideration of the rating for the Veteran's service-connected right knee disability. anterior cruciate ligament repair with anteromedial instability, is also complicated by the fact that the Veteran sustained an intercurrent work injury; his right knee is now status post total knee replacement (TKR), a level of disability which under the schedular rating criteria warrants a minimum 30 percent rating.  The current 10 percent rating for the knee is apparently based on a finding that any right knee disability (pathology and functional impairment) exceeding what is reflected by a 10 percent rating is attributable to the intercurrent injury.  However, there is nothing in the record (either in the medical evidence or in formal AOJ adjudications) that delineates what pathology and symptoms are considered service-connected and which are excluded from consideration in rating the service-connected knee disability on the basis they are attributable solely to nonservice-connected pathology.  [While there is a rating decision that denied a temporary total rating for the right knee disability on the basis that the surgery provided was for an intercurrent injury, there is no rating decision that denies service connection for any specific right knee pathology as due solely to postservice injury, and the rating codesheets do not reflect that any right knee pathology has been determined to be nonservice-connected.  This is a procedural deficiency that requires correction.] 

Furthermore, all records of evaluations and treatment a Veteran has received during for a disability for which an increased rating is sought during the period for consideration are pertinent evidence in the matter and, if available, must be secured.   

Regarding the service-connected left foot disability (residuals of a 5th metatarsal fracture), while there are examination reports describe various left foot pathology, they do not include opinions that clearly delineate what pathology (and related functional impairment) is due to service-connected disability and what, if any, is due solely to co-existing (and nonservice-connected) pathology.  Accordingly, another examination is necessary.    

The Veteran has not been afforded an examination to evaluate his parotidectomy scar, and the information in the record is inadequate to properly assess the disability.  The AOJ's characterization of the disability on its face suggests there is some disfigurement, although the extent is not clear.  An examination to assess this disability is also necessary. 

The Board also notes that the latest (September 2014) supplemental statement of the case (SSIC) does not reflect that the November 2011 orthopedic examination report was considered, which is another due process deficiency that requires correction.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the providers of all evaluations and treatment he has received for his right knee and left foot disabilities, and partotidectomy scar since January 2007 (records of which are not already in his VA record), and specifically any evaluations and treatment for the orthopedic disabilities at issue noted in the account of medical history by the provider on his most recent (November 2014) VA examination, and to provide authorizations for VA to obtain records of any such private treatment.  The AOJ should secure for the record copies of complete clinical records of the evaluations and treatment from all providers identified.   The Veteran should be notified if any records sought are not received pursuant to the AOJ's request, and advised that ultimately it is his responsibility to ensure that private records are received.  The AOJ should specifically secure for the record complete copies of all evaluations and treatment he received for these disabilities at Department of Defense facilities.  

2.  Regarding the 2 examinations sought below, if possible, arrangements should be made for them to be conducted at a Defense Department facility (with the provider having sufficient access to the Veteran's record to acquire familiarity with the Veteran's accurate medical history, both in service and postservice).  If a fee basis provider is used instead, the provider must have access to sufficient information in the Veteran's record to enable an informed opinion on the questions posed.  [If an examination is reported in a language other than English, the AOJ should arrange for translation. The providers must be provided copies of the applicable rating criteria, and findings reported must be sufficient for consideration of all pertinent criteria.  Rationale must be included with all opinions.  

3 The AOJ should arrange for an orthopedic examination to assess the current severity of the Veteran's service-connected right knee and left foot disabilities.  The examiner must review the Veteran's historical record and the rating criteria provided, and as indicated above findings reported must be sufficiently detailed to allow for consideration of all applicable criteria.  The examiner should provide responses to the following  

(a) Regarding the right knee, besides noting all current, complaints, manifestations, pathology, and functional limitations of the post-TKR knee, please (upon review of the record, to include this remand) opine what current right knee pathology, manifestations, functional impairment may be related to the Veteran's service connected right knee disability entity, and what, if any, pathology, manifestations, and functional impairment are attributable solely to a co-existing (and nonservice-connected) disability?  

(b) Regarding the left foot disability, please note the nature, and degree of severity of all complaints noted and pathology and impairment of function found.  Please indicate what pathology and impairment may be attributed to the service connected foot disability (residuals of a 5th metatarsal fracture) and what, if any, symptoms are attributable solely to co-existing (and nonservice connected foot pathology)?.    

As noted above, all opinions must include rationale.  
4.  The AOJ should also arrange for the Veteran to be examined by an appropriate physician to assess the current severity of his parotidectomy scar.  The provider must have available (and review prior to the examination) the criteria in 38 C.F.R. § 4.118 (in particular Code 7800), and the findings must be sufficient for application of all pertinent criteria.  

The examiner must include rationale with all opinions.

5.  The AOJ should review the record, ensure that all development sought is completed (as instructed), arrange for any further development suggested by additional evidence received (e.g., further medical opinions if those following the examinations are deemed inadequate), and then readjudicate the claims on appeal.  If the rating assigned for the right knee disability includes a deduction for superimposed pathology (acquired postservice), the rationale must be explained, and the factual evidence (and specifically including the competent, medical opinion, evidence) in the record supporting the rationale must be cited; the right knee pathology and impairment determined to be nonservice-connected must be so identified on the rating codesheet (and carried forward to future codesheets   If any claim remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran and the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

